* Case 6:17-cr-00215-CEM-DCI Document 110 Filed 03/18/19 Page 1 of 2 PagelD 460

IM THE UNITED STATES DISTRICT COURT = =—«s_—=t
FOR THE MIDDLE DISTRICT OF FLORIDA «ji
ORLANDO DIVISION

UNITED STATES OF AMERICA, ) ania ii 19:
Plaintiff, ) ZUSHAR 18 PH 2: 13
v8- Criminal Case No; 6:17-cr-0215
)
DAVID BRUCE HARDMAN, )
Defendant. )
)

 

MOTION TO ORDER TRIAL COUNSEL TO TURN OVER CASE FILE

NOW COMES, David Bruce Hardman, defendant, pro se, in the above listed
criminal case, to move this Court to order trial counsel Fritz Scheller
(hereafter "Scheller") to turn over his entire file on the above listed criminal

case to defendant. In support, defendant states the following:

In the above criminal case, defendant was forced to file his own "Notice of
Appeal" (Dkt.# 65) when Scheller refused after specifically being asked.

Ultimately, defendant was appointed a different attorney (Aliza Hochman
Bloom) to represent him on the current appeal (Dkt.# 76) proceeding before the
Eleventh Circuit. (Case No. 18-14225) Ms. Bloom filed an ‘Anders' Brief stating
there were no valid issues for appeal. As it stands now, defendant is taxed with
having to find meritorious issues for appeal.

As of the date of this motion, neither defendant nor appellate attorney has
received the entire case file from Scheller, even after repeated requests.

Defendant requests this Court order Scheller to forward his complete case

file, which includes, but is not limited to the following items:
' Case 6:17-cr-00215-CEM-DCI Document 110 Filed 03/18/19 Page 2 of 2 PagelD 461

(1) Notice of 'Lis Pendens;' (Dkt. 31 & 32)

(2) Letter of Support; (Dkt. 57)

(3) Exhibit List by Government (Dkt. 59)

(4) Motions and Orders of Forfeiture (Dkt. 52, 53, & 60)

(5) Final Judgment of Forfeiture [Motion and Order] (Dkt. 87 & 90)

(6) Stipulation of Restitution to Victim H.C. (Not on Docket) (see Attachment 1)
Defendant also requests Schelier be informed to send the requested

information to his institution in large envelopes, clearly marked "LEGAL MAIL —

OPEN IN THE PRESENCE OF THE INMATE” on the front. This will greatly help

defendant in promptly perfecting his claims to the Eleventh Circuit.

CONCLUSION
WHEREFORE, defendant moves this Court to GRANT this motion and ORDER
Scheller to forward defendant a copy of his case file, to include the above

requested information, so he can properly pursue his appeal in this matter.

Respectfully submitted this /S day of March, 2019.

 
 
     

d B. Hardman # 69235-0018
FCI Jesup-Medium

2680 Highway 301 South
Jesup, GA. 31599

CERTIFICATE OF SERVICE

I, David Hardman, do hereby certify that I have sent a true and correct copy
of this "Motion to Order Trial Counsel to Turn Over Case FIle" via United States
Postal Service, with the proper postage affixed to the following:

Fritz Scheller - Attorney
200 E. Robinson Street, Suite 1150
Orlando, FL. 32801

 
